Title: Report on Illicit Trade with the Enemy, [19 June] 1782
From: Madison, James
To: 



[19 June 1782]

The Committee to whom was recomitted the Report concerning illicit trade with the Enemy, recommend the following act

Whereas the Enemy, having renounced the hope of accomplishing their designs agst. the U. States by force alone, are resorting to every expedient which may tend to corrupt the patriotism, of their citizens, or to weaken the foundation of the public credit; and in pursuance of this policy, are encouraging to the utmost, a clandestine traffic between the inhabitants of this Country, and those who reside within the garrisons and places therein now in their possession; And Whereas some of the said inhabitants, prompted either by a sordid attachment to gain, or by a secret conspiracy with the Enemies of their country, are wickedly engaged in carrying on this illicit traffic; whereby, a market is provided for British Merchandizes, the circulating specie is exported from the U. States, the payment of taxes rendered more difficult & burdensome to the people at large, and great discouragement occasoned to honest & lawful commerce,
Resolved that it be and hereby is recommended to the Legislatures of the several States, to adopt the most efficacious measures for suppressing all traffic and illicit intercourse between their respective Citizens & the Enemy
Resolved, that the Legislatures, or in case of their recess, the Executives of the several States, be earnestly requested to impress by every means in their power, on their respective Citizens at large, the baneful consequences apprehended by Congress from a continuance of this illicit & infamous traffic, and the necessity of their co-operating with the public measures, by such united, patriotic, and vigilant exertions, as will detect & bring to legal punishment those who shall have been in any manner concerned therein.
Resolved that in case the Commander in chief shall be of opinion that any disposition can be made of the regular forces under his command, which will, without interfereing with military objects, aid in suppressing the pernicious traffic aforesaid, he be and hereby is authorized and directed to make such disposition, and to distribute the articles which may be captured from the Enemy, by the troops detached on such service, in such manner as he shall judge most conducive to the end proposed; provided always that this resolution shall not be so construed as to affect any rule touching captures or the division thereof, contained in an ordinance entitled, An Ordinance ascertaining what captures on water shall be lawful.
